Citation Nr: 1826495	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tachycardia.  

2.  Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, based upon convalescence for lumbar laminectomy and lumbar fusion due to service-connected myofascial pain syndrome with degenerative joint disease of the thoracic spine, currently in effect from September 4, 2012 to January 1, 2013.

3.  Entitlement to a rating in excess of 30 percent for cervical spine degenerative joint disease with intervertebral disc syndrome (IVDS), status post discectomy.

4.  Entitlement to a rating in excess of 40 percent for myofascial pain syndrome with degenerative joint disease of the thoracic spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the course of the appeal, in a January 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for hemorrhoids. As such is a full grant of the benefits sought on appeal with respect to that claim, it is not presently before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that, subsequent to the issuance of the January 2017 supplemental statement of the case, additional evidence was added to the record, to include VA treatment records and VA examination reports.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a February 2018 letter.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for tachycardia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran's September 4, 2012 lumbar laminectomy and fusion required convalescence through January 1, 2013, and no longer.

2.  The Veteran's cervical spine disability is manifested by no worse than forward flexion limited to 10 degrees or less; there is no showing of favorable or unfavorable ankylosis.

3.  The Veteran's thoracic spine disability is manifested by no worse than forward flexion limited to 10 degrees or less; there is no showing of favorable or unfavorable ankylosis.


CONCLUSIONS OF LAW

1. The criteria for an extension of a temporary total rating for convalescence following surgery for a service-connected spine disability, beyond January 1, 2013, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2017).

2.  The criteria for a rating in excess of 30 percent for cervical spine degenerative joint disease with intervertebral disc syndrome (IVDS), status post discectomy, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for a rating in excess of 40 percent for myofascial pain syndrome with degenerative joint disease of the thoracic spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Entitlement to an extension of a temporary total rating

The Veteran asserts that he is entitled to an extension of his temporary total rating for convalescence beyond January 1, 2013, for a lumbar laminectomy and lumbar fusion performed on September 4, 2012.  He was granted a temporary total rating in an August 2013 rating decision from September 4, 2012 to January 1, 2013.  A July 2014 statement of the case (SOC) denied an extension of the temporary total rating.  He asserts that he is entitled to an extension.

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  Temporary total ratings may be terminated without complying with the notice and other procedural actions required by 38 C.F.R. § 3.105(e).

An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of 1 or more months up to 6 months beyond the initial 6 month period may be made, upon approval of the Veterans Service Center Manager.  Id.

The Veteran underwent a lumbar laminectomy and lumbar fusion on September 4, 2012.  A temporary total rating was assigned from September, 2012, to January 1, 2013.  The issue is whether the total rating may be extended beyond January 1, 2013.

Private treatment records show that on discharge from the surgery, the Veteran was instructed to engage in short, frequent walks for exercise and limit the amount of time sitting to 20-30 minute intervals.  He was further instructed to limit lifting of anything over five pounds and refrain from straining, twisting, or bending.  Post-operative treatment records show that the Veteran required the use of a brace and had some numbness down his left side.  

A January 2013 private treatment note indicated that the Veteran had returned to work full time and alternated between sitting and standing.  A February 2013 private treatment note shows that the Veteran continued to undergo physical therapy for his low back and continued to wear a brace.  A March 2013 post-operative note indicated that the Veteran's symptoms were improved and pain was mild.  A September 2013 treatment note noted that the Veteran continued experiencing low back discomfort.  An X-ray taken at that time showed a stable posterior lumbar fusion from L3-L5.  A June 2014 note showed that the Veteran continued to experience back pain with stinging and numbness.

At his December 2014 VA thoracolumbar spine examination, the Veteran reported pain in his back that was not relieved by pain medication.  He reported having flare-ups with walking and sitting for prolonged periods of time.  He reported the use of a cane intermittently and a back brace.

Given the foregoing, an extension of the Veteran's temporary total rating beyond January 1, 2013, is not warranted.  While the Veteran may have continued to have complaints of low back pain after his surgery, the criteria for a temporary total rating based on convalescence ratings are based on more than pain.  The Veteran must demonstrate "severe post-operative residuals and a period of time needed for convalescence."  38 C.F.R. § 4.30(a).  Here, the evidence shows that by January 2013, the Veteran had returned to work, albeit with some restrictions with prolonged sitting.  However, he was not confined to his home.  Indeed, in March 2013, the Veteran's symptoms had much improved and his pain was mild.  Moreover, the record does not show that the Veteran had incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Though there is medical evidence that the Veteran wore a back brace at times, temporary total evaluations are assigned for surgical convalescence and not for rehabilitation.  

In sum, the period after January 1, 2013, is not shown to have been manifested by severe post-operative residuals as described above.  Absent such findings, the criteria for extending the temporary total rating beyond January 1, 2013, have not been met.

III. Increased Ratings for Thoracolumbar and Cervical Spine Disabilities

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the current Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The evidence of record shows that the Veteran has experienced IVDS in his spine during the period on appeal.  However, the evidence of record also shows that the Veteran has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician over the previous 12 months.

Required bed rest is a fundamental element for an evaluation under this section of the rating schedule, and the absence of any prescribed bed rest precludes a rating under these criteria.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's spine disabilities under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 30 percent rating is warranted where there is evidence of forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire spine; a 40 percent rating is warranted where there is evidence of unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure").

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.   These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).

Analysis

The Veteran has been in receipt of a 30 percent rating for his cervical spine disability and a 40 percent rating for his thoracolumbar spine disability since November 2006; such ratings are the highest available for limitation of motion of the cervical spine and thoracolumbar spine.  The only ratings in excess of those assigned contemplate unfavorable and favorable ankylosis.  No objective medical evidence has shown either unfavorable or favorable ankylosis of any part of the Veteran's spine, and the Veteran has not asserted as much. 

In this regard, the Veteran underwent VA examinations to assess his thoracolumbar and cervical spine disabilities in April 2011, December 2014 (thoracolumbar spine only), December 2016, and August 2017.

On April 2011 VA examination, range of motion of the cervical spine was 0 to 45 degrees of flexion and 0 to 45 degrees of extension.  Range of motion of the thoracolumbar spine showed flexion from 0 to 90 degrees and extension from 0 to 30 degrees. There was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone, or atrophy of the limbs.  There was tenderness.   There was no ankylosis of either the cervical or thoracolumbar spine.

The Veteran underwent another VA examination for his thoracolumbar spine in December 2014.  The Veteran described experiencing flare-ups that include muscle spasm, involuntary movement, pain, and swelling.  Range of motion testing showed forward flexion to 25 degrees with painful motion beginning at 20 degrees.  Extension was to 10 degrees with painful motion beginning at 5 degrees.  The Veteran was unable to perform repetitive use testing with three repetitions.  The examiner noted that the Veteran did not have IVDS of the thoracolumbar spine and did not have ankylosis.

At his December 2016 examination, the Veteran had forward flexion of the thoracolumbar spine to 50 degrees and extension to 10 degrees.  Pain was noted on examination but not cause additional functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  There was no noted ankylosis or IVDS of the spine.

Cervical spine range of motion testing showed forward flexion to 10 degrees and extension to 15 degrees.  Pain was noted on testing.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion after three repetitions.  No ankylosis was noted.

Finally, the Veteran underwent VA examinations for his spine in August 2017.  The Veteran endorsed symptoms including continuous back pain and numbness.  Range of motion testing of the thoracolumbar spine showed flexion to 10 degrees and extension to 5 degrees; testing of the cervical spine showed flexion to 10 degrees and extension to 5 degrees.  There was pain noted on examination and the Veteran was unable to perform repetitive use testing of the thoracolumbar spine out of fear of pain.

The examiner rendered a diagnosis of IVDS of the thoracolumbar spine, but noted that it had not manifested in any episodes of acute signs and symptoms that required bed rest required by a physician and treatment by a physician over the previous 12 months.  No ankylosis of either the thoracolumbar spine or cervical spine was noted.

Although treatment records document treatment for neck and back pain, as well as instances where the Veteran underwent surgery (which has been compensated by a temporary total rating and is addressed separately in this decision), at no time has ankylosis of the spine been shown by the record.  As the Veteran is already in receipt of the maximum available schedular rating based on limitation of motion of both the thoracolumbar spine and the cervical spine, and since the Veteran can indeed move his neck and his back, no additional range of motion testing (whether in weight-bearing, non-weight bearing, active or passive motion, or during flares or after repetitive use) would avail the Veteran. As such, further consideration of functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, an increased evaluation is not warranted.

Finally, with regard to objective neurological abnormalities associated with the Veteran's cervical spine disability, the Board notes that the Veteran is already separately service-connected for radicular changes associated with his cervical spine degenerative joint disease and myofascial pain syndrome with degenerative joint disease.  No other neurological impairments have been shown by the record.  Accordingly, the assignment of a separate rating based on objective neurological abnormalities is not warranted any time during the period on appeal.

The Veteran is competent to report symptoms associated with his spine disabilities.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his spine disabilities and his views are of limited probative value regarding the specific findings required to appropriately rate the knee disabilities in appellate status.  In the determinations and evaluation of the evidence of record, the Board fully considered the Veteran's lay testimony in light of the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In sum, throughout the entire appeal period, the Veteran met the criteria for a rating of 30 percent, but no higher, for his cervical spine disability; and a rating of 40 percent, but no higher, for his thoracolumbar spine disability.  Ratings in excess of 30 percent (cervical spine) and a rating in excess of 40 percent (thoracolumbar spine) are not warranted because at no point has the Veteran had ankylosis of the cervical or thoracolumbar spine, nor has he had IVDS that warranted prescribed bed rest.

ORDER

An extension of a temporary total rating due to treatment requiring convalescence is denied.

A rating in excess of 30 percent for cervical spine degenerative joint disease with intervertebral disc syndrome (IVDS), status post discectomy is denied.

A rating in excess of 40 percent for myofascial pain syndrome with degenerative joint disease of the thoracic spine is denied.


REMAND

VA is obliged to obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has a diagnosis of tachycardia.  His service treatment records show that he received emergency care and treatment in August 1988 after complaining of left side parasternal chest pain.  In his September 1991 report of medical history upon separation from service, he checked "yes" indicating that he experienced shortness of breath and pain and pressure in his chest.  In an October 2010 statement in support of his claim, the Veteran stated that he consistently experienced episodes of fast heartbeat, lightheadedness, and difficulty breathing.  The Board finds that this evidence, taken together, triggers VA's duty to obtain a medical opinion.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records.  The Veteran should also be given the opportunity to identify and/or submit any additional private treatment records pertinent to his claim.

2.  Schedule the Veteran for an appropriate examination regarding the Veteran's claimed tachycardia.  The claims file should be provided for review.

(i)  The examiner is asked to state whether it is at least as likely as not (50 percent or greater probability) that a cardiovascular disability, including tachycardia, is related to or had its onset during the Veteran's active service.  

(ii)  The examiner must address the complaints of chest pain contained in the Veteran's service treatment records.  

(iii)  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


